Walton, J.
This is an indictment against the proprietors of a toll bridge. They built their bridge across the Kennebec river, between the towns of Anson and Madison, at a point where there was an island in the river, so that the bridge, when completed, consisted of two distinct structures; one from the Anson shore to the island, and another from the island to the Madison shore. A highway was afterwards laid out over that portion of the bridge extending from the Madison shore to the island ; and this court has already decided that thereby the town of Madison became liable for its support. State v. Madison, 63 Maine, 546. In the concluding paragraph of the opinion the court there say: “The highway described in the indictment was legally located and established in the town of Madison, and it was the duty of that town to keep it safe and convenient for travelers.” And the only question to be decided in this case is, whether the bridge company is also liable to indictment for the non-repair of that portion of the bridge over which the highway was located.
We think not. The only object of 'an indictment for a bad road is to enable the court to impose a fine and appoint an agent to make the needed repairs. To hold that two independent corporations are liable to keep in repair, and to rebuild, if necessary, one and the same bridge; and that the court may assess two fines *516and appoint two independent agents to do the work, would be absurd. Two bridges eannot occupy the same site; nor can two agents, acting independently of each other, build one and the same bridge. The attempt to do so would lead to a hopeless conflict of authority. One might determine to build a wooden bridge, the other an iron bridge. One might determine to have wooden piers, the other stone piers; and so on. The result of such a conflict of authority is obvious..
Nor do we perceive any reason why the bridge company should be held liable to keep in repair, or to rebuild, that portion of their bridge over which a highway has been located. They can no longer exact toll for crossing it. It is now ai public highway, and free to all. We think the company should njot be.
Our conclusion is, that when a toll bridge is so built that it cousists of two distinct structures, one extending from the shore to an island, and the other extending from tike island to the opposite shore, and a highway is laid out and established over one of these structures, so that the bridge company no longer has the right to exact toll for crossing it, the burden of supporting it is changed from the bridge company, to the town within which that portion of the highway it situated. Exceptions sustained.
Appleton, C. J., Daneorth, Virgin and Peters, JJ., concurred.